 THE EMPORIUM173The -EmporiumandWestern Addition,CommunityOrganization.Case-20-CA-5304July 22,, 1971DECISION AND ORDEROn October; 20, 4,969i Trial Examiner William E.Spencer issued his Decision in the above-entitledproceeding,, finding that Respondent had not engagedin the unfair- labor practices alleged in `the complaintand recommending that the complaint be dismissed in,its entirety. Thereafter, the General Counsel and theCharging Party filed exceptions to the Trial Examin-er's, Decision together with supporting briefs; andRespondent filed cross-exceptions to the Trial Exam-iner'sDecision and in opposition to the GeneralCounsel's exceptions together with a supportingbrief.'-On' December 14, 1970, the National Labor Rela-tionsBoard having determined that the instant caseraised issuesof substantial importance in the adminis-tration of the National Labor Relations Act, asamended, notified the parties that oral argument onthe case would' be heard by the Board oil January 4,1971.All parties participated in the oral argumentwhich was substantially held on-the aforesaid date.The Board- has-'reviewed the rulings of the TrialExaminermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby ' affirmed. The'Board has considered the TrialExaminer's Decision, the exceptions and briefs, theoral`-argument, and the entire record in the case, adhereby,adopts the findings, conclusions?' and recom-mendations of the Trial Examiner.ORDERPursuant to Section, 10(c) of the National LaborRelationsAct, as 'amended; the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders that1Amici curiaebriefswere filed by the Department Store EmployeesUnion Local 1100, Retail Clerks International Association,AFL-CIO, theNational,Association for the Advancement of Colored People, and theEqual EmploymentOpportunity.Commission.Respondent also filed abrief in reply to theamidbriefs.,2Unlike our dissenting colleague, Member Jenkins, we conclude thatthe,-record-before us neither requires nor-allows findings as to two matterswhich,were not alleged or litigated but which, nevertheless, are assumed asfactsand supply the foundation of his dissent, specifically:(1) thatRespondent was engaged in a pattern or practice of racial discrimination,and (2)that the Union's efforts to remedy that supposed discriminationwere so' limited that the Union breached its duty of fair representation andshould forfeit-its status as the exclusive representative of employees in thebargaining unit.Furthermore, since those issues were not litigated, anyfactual findingswith respect tothem could not properly be-made upon thisrecord.Thus the-sole issue presented for decision on this record is,whetherthe, conduct of the discharged employees was unprotected because inderogation of thedulydesignated exclusive bargaining representative. For192 NLRB No. 19the complaint be, and it hereby is,, dismissed in - itsentirety.MEMBER JENKINS, dissenting:-Respondent, The Emporium, operates a departmentstore in the San Francisco area.has a ,collective-bargaining agreement, with, the Union, containing aclause prohibiting racial discrimination. ,.Respondentdischarged two Black employees for-orderly picketingand leafletting of Respondent's store in protest ofalleged' racial discrimination `respecting, promotionsand other terms and conditions of employment.Over-6 months before the picketing and leaflettingbegan, the Union had -alleged The Emporium 'hadviolated the nondiscrimination-clause, and had soughtto pursue individualcases-of alleged discriminationthrough the -grievance and arbitration procedureestablished by the collective-bargaining agreement.Some employees, including those dischar'ged,-consid-ered that the alleged' discrimination problem affectedallblack, brown, yellow, and red employees. Theobjected to the Union's limiting grievances to-iridivid-ual cases as'being too slow, narrow, and ineffective asa remedy, and asked the Union to seek grievanceadjustment; and arbitration if necessary, of the broadquestion of all phases of discriminatory treatment; ofall; Black and other minority employees. The Uniondeclined,, and the picketing and leaflettiiig resulted.The question thus- presented is whether concertedactivity by employees protesting; the existence of allforms' of alleged' racial discr`imination' . loses itsprotection under the Act because the Union repre=senting the employees has takena position in supportof eliminating some,' but not all, phases-of the allegeddiscrimination.3The Trial Examiner found that the picketing andleafletting lost its protection,' primarily for- tworeasons: (1) The Union is the exclusive-representativeof the employees under the Act; the Act entitles: theEmployer to -deal only with -the Union-rather-`thanbargain on two fronts; thus" the picketing andleafletting undermined the Union's` exclusive`,repre-sentation of the employees; and (2) the Union hadthe reasonsstated bythe Trial Examiner,we agree that the actions of thedischargedemployees in abandoning the contractual grievance procedureand seeking to initiate'direct negotiations with Respondent by'picketingand-boycott activitieswere not protectedby the Act3 It will be noted, contraryto the statement,in fn. 2 of -the majorityopinion,thatIhavesetforth the facts as involving"alleged"discrimination,and have refrained from any indication of the merit (orlack of it)in the protesting employees' assetions that Respondent engagedin racial discrimination. If the employees were of the opinion that-suchdiscriminationexisted,and protested,this suffices(in the absence ofadditional factors such,as those subsequently considered in the text) tomake their activitiesconcerted and concerned with terms and conditions oftheir employment,and thus brings such activities, within the protection, ofSection 7.It is on this principle,and on these facts,that-my:subsequentanalysisand discussion is based-as I had thought was clear.While itwould make no difference in my,conclusions whether the Union agreed,ordisagreed with the protesters,I note further that the Union also was of theopinion thatRespondent practiced racial discrimination. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDmade `substantial- and good-faith efforts to achieve anorderly solution to the problem within the collective-bargaining processes.4Neither, ofthese reasons withstands scrutiny.The, union'sri ht to-be the exclusive representativeof the' empld' ees " originates in, the principle' ofcollective';barg' fining established 'by the Act.' This.principle requires that' the"' representative' of , theemployees present a ;single setof demands. or goalscovering :,ail' employees,.andthat -whatever bargain isstruck, with the . representative by the employer beapplicable_to all employees, so that the employer needbargain neither with. splinter groups of employees nor,with individual employees, and may not. underminetkie, ,union by. do ing_ so. This ix,turn. implies that theunion must have the power to balance, and adjust thelegitimate competingcfaims, <within the employeegroups, and that whatever adjustment is arrived atfairly by the- union and its membership foreclosesindividual or splinter-group, assertion of conflictingpositions., It was these considerations,of balances,adjustment; and exclusivexepresentation which theTrial ,Examiner!-applie'd, to find that the leaf letting andpicketing here were—unprotected.This application rests upon a,serious misconception.11 1'Union action=,'preempts or, -,forecloses _, individualemployee ,action only, Pin' those cases- where thebalancing of competinglegitimateinterestsof employ-ees is involved. In,the case of racial discrimination, nosuch balancing is permitted. A union cannot permit alittle,or -a -lot, , of racial discrimination against onegroup,in_order to obtain something in a differentareafrom the employer; for a different group of employ-ees. Such ,`balancing" has been, unlawfulsinceSteelev,.Louisville & N, ashville RailroadCo., 323 U.S. 192,.In_Steele,the,Supreme , Court,,held, that a collective-bargaining,',agreement entered into between theemployer and, the union. was unlawful .to theLextent itdiscriminated against Black', employees on , racialgrounds. The Court reasoned as follows:If as the state court has held, the Act confers thispower [of exclusive representation free from any,challenge by those represented] on the bargainingrepresentative: of a craft, or class of employeeswithout any commensurate statutory duty towardmembers, constitutional `questions arise. For'-the represeintative,is clothed with power not unlikethat of a- legislature which is subject to 'constitu-4The third ground relied on bythe`Trial Examiner, thatthe dischargedemployees'wereonly "self=styled" representatives 'of others, `does notwarrant further considerationhere, for itis plainthe activitywas concertedand related to conditionsof °employtnent.I'do not suppose my`colleaguesto rely on`this ground.The Trial'Examiner's'mference thatthe protesting employees, by seekinga meetingwith the-Employer's president-werethereby seekingto "bargain"fbr' all minority employees apartfrom the Unionappears unfounded. Theirdesire to talk to Respondent's -president'far from `evincinga' desire totional limitationson itspower to deny,- restrict,destroy or discriminateagainst'the rightsF of? thosefor whomit legislatesandwhichis also under anaffirmativeconstitutionalduty equally to protectthose rights.If the Railway Labor Act purports toimpose on'petitioner and- the -other, Negro mem-bers of the craft the legal duty to comply with theterms of a contract whereby the representative-hasdiscriminatorily restricted 'their employment forthe benefit and advantage of then Brotherhood'sown members,--we must decide-the constitutionalquestions which, petitionerraises inhis pleading.But we, think that Congress, in enacting theRailway Labor Act and authorizing a labor union,chosen by, a -majority, of a- craft, to represent thecraft, did not intend to confer plenary power uponthe- union to sacrifice, for the benefit of., itsmembers, rights of the minority ,of the craft,without imposing on it any duty to protect theminority.[323U.S.at1.98-19%emphasissupplied.]We think that the Railway Labor Act imposesupon the statutory representative of a craft atleastas exacting a duty'to protect equally the interestsof the members of,the craft as the Constitution _imposes upon a legislature to give equal protectionto the interests of those for whom it legislates.Congress hasseen,,fit to clothe the bargainingrepresentative with powers comparable to thosepossessed by ,a legislative body both,, to, create, andrestrict the rights of those whom it represents, cf. J.I.Case Co. v. N.L.R,B.,,supra,,335,but it has, alsoimposed on the representative a correspondingduty.We hold that the language of the Act towhich we have referred, read in the light of the,purposes of the Act, expresses the aim of, Congressto impose on the bargaining representative of .acraft or class of employees the duty to exercisefairly the -power conferred upon it in behalf of allthose for whom it acts, without hostile discrimina-tion against them.This does not mean that the statutory represent-ative of a'craft is barred, from making' contractswhich may, have unfavorable effects on some , ofthe members of the craft represented. Variations inthe terms, of the contract based, on, differences"bargain,"merely reflected a traditional,opinion shared by Blacks andoften enforcedby actualexperiencethat only thepresident or ;`boss" of thecompany can effectpermanent`solutionsto problems involving racialdiscrimination.Apart from this consideration,there is norule of law whichrequiresan employeeto adjust his grievance'with' a lowerfranking officialor which transforms'a grievance when"presented to' the,president of acompany into `collectivebargaining.Nor is there any season why agrievancemay not pertain'to a grouprather than anindividual complaintand accordinglybe resolved on a grouprather than an individual basis. THE EMPORIUM175relevant to the authorized purposes of the contractin conditions to which they-are to be applied, suchas differencesin seniority; the type of workperformed; the competence and skill with which itis performed, are -within the scope of the bargain-ing-representation of a craft, all of whose membersarenot identical in their interest or merit.[Citations omitted.]Without attempting to markthe allowable limits of differences of`conditions towhich they apply, it is enough for present purposesto say thatthe statutory-power to-represent a craftand -to, make contracts as-'to, wages, hours andworking conditions does not include the -authority tomake' among members of the craft discriminationsnot based on such relevant differences. Here thediscriminationsbased on ` race alone are obviouslyirrelevant and invidious.Congress `plainly did notundertake to authorize the bargaining representativeto make suchdiscriminations.[Citations omitted.]Therepresentative which thus' discriminates maybe enjoined from so doing;and its members may beenjoined from taking the benefit of such discrimi-natory action.-No more is the Railroad bound by orentitled'to take the benefit of a contractwhich thebargaining `-representative is prohibited by thestatute from`"making. Inboth cases the rightasserted,which is- derived from the duty imposed bythe statute- on 'the bargaining representative, is afederalright implied from- the statute and thepolicy which ithas'adopted. It is the federal statutewhich eonde'ms as unlawful the Brotherhood'sconduct-. [323 U.S. it, 202204, emphasis supplied.]These principles, though first enunciated-in RailwayLabor Actcases,-are, equally applicable under theNational Labor Relations Act.Ford Motor "Companyv.Huffman,345 -U.S. 330: In so holding, the SupremeCourt stated:-The National Labor Relations Act, as passed in1935 and as amended in 1947, exemplifies the faithof Congress in free collective bargaining betweenemployers and their employees when conductedby freely and fairly chosen representatives ofappropriate units of employees. That the authorityof bargaining ' representatives, however, is notabsolute is recognized inSteele v. Louisville & N.R. Co., 323 U.S.-'192, 198-199, in connection withcomparable provisions-of the Railway Labor Act.Their statutory obligation to represent all mem-bers of an' appropriate unit requires them to-makean honest effort to'serve the interests of all of thosemembers; without hostility to any.Id.,at 198,202-204;-Tunstall v. -Brotherhood of LocomotiveFiremen,323U.S. 210, 211;'Brotherhood ofRailroad Trainmen v. Howard,343, U.S. 768.E[345U.S. at 337.]-The principles of,Steelehave been uniformlyfollowed, refined, and broadly applied in a- long-lineof cases since then, including'Tunstall v. Brotherhoodof Locomotive Firemen,323 U.S. 210;TheWallaceCorporation -v. - N.L.RB.,323U.S. 248; 255-256;Graham v. Brotherhood of Locomotive Firemen &Enginemen;338 U.S.232; -Brotherhood of RailroadTrainmen v. Howard,343 U.S. 768; throughHumphreyv.-Moore,375 U.S. 335, to its latest expression inVacav.Sipes,386 U.S.' 171. These cases all make it clearthat a union's obligation under this Act is to refrainfrom actions which permit discrimination on arbitraryor' invidious grounds.This duty- to "refrain, asexplicitly stated inSteele,includes' the duty- not" -toengage in, permit, or tolerate provisions in bargainingagreements,orpractices - -under , or outside suchagreements, which constitute or permit such invidiousdiscrimination. It follows from this that wheneverunion conduct-falls short of this obligation, it cannotpreempt or foreclose the concerted action of employ-ees,outside the collective-bargaining' relationship,directed toward doing the very thing which the unionitself is obligated to do. If this were not so, we wouldface the grave constitutional questions concerning thevalidity of the union's representation which the Courtrioted inSteele.As this- Board pointed out inTanner Motor Livery,Ltd.,166 NLRB 551, the union is-required, by its dutyof'fair representation and-by constitutional considera-tions, to support the elimination of racial diserimina-tion; consequently, the protest of racial discrimina-tion in employment'cannotbe in opposition to or atcross-purposes with the union's position. As, the Boardthere held:-[T ]he Board cannot ' presume or conclude that,contrary to the course being urged'by Abramsonand Dorbin, the Union knowingly would, havetaken the unlawful position that it would refuse torepresent Negro drivers fairly if hired. Rather, wemust assume that these employees were acting inaccord with, and in''furtherance of, the` ;lawfulposition of their collective-bargaining' agent. Forthe Board to find, therefore, that the employees'otherwise protected concerted activities hereinwere rendered unprotected by virtue of an{existingcollective-bargaining agreement between the'-Un-ion and the Respondent would be offensive topublic policy. [166 NLRB at 551-552; footnotesomitted.]5'5The Ninth Circuit,in remandingTanner,did so on the ground that thedemand that the Union pursue the broad overall grievance and it was onlyprotesting employees had not first sought to pursue their cause through theafter the Union declined to do so that they began the picketing andunion,419 F.2d 216. In the'present case the employees did request orleafletnng.The court left standing the Boards finding that employees who(Continued) 176DECISIONSOF NATIONALLABOR RELATIONS BOARDTo hold otherwise would permita unionto control,the= scope, direction, pace, and degreeof eliminationof racial discrimination,of which any voluntarytoleranceby the union breaches its duty of fairrepresentation. The only permissible collection bar-gainingaconcerning racialdiscriminationis its elimi-nation.i,No court'has permitted the existence of a.collective-bargaining agreementto stay its hand in ordering anemployer, to ,eliminate-.discrimination. Further, em-ployers can unilaterally change existing collective-,bargainingagreement provisions which have discrimi-natory effects and may -do so free from the threat of astrike.SeeV .,S. -v.Local 189, Papermakers, 282F.Supp.39, 42-44 (E.D.La., 1968). As to discriminato-ry practices, which are not derived from or are notinherent .in the , collective-bargaining agreement,employers are-,not only free, unilaterallyto eliminate,Such discrimination, but are dutybound to do so.They, cannot: be, heard to protest,that=their failure toeliminatediscriminatory practices, or to treat withemployees who concertedly protest .such practices .isin,derogation.oft the ,exclusive representative status ofthe,union.- Nor may-, they shift their responsibilityunder the national. labor policy to eliminate all racialdiscriminationto the union by making, such,illegaldiscrimination a matter solely within, the jurisdictionof, a grievance-arbitration; procedure, thereby placingthe burden largely onl 'the union and providingthemselveswith a ready defense to, any and allconcerted activities- by their employees to directlyeliminate discriminatory practices. If a union positionin.favor- of the-elimination of,somebut not all racialdiscrimination can foreclose concerted employeeactivity to, removeallracial discrimination, collectivebargaining on this subject is converted from a shieldprotecting employees- against racial discriminationinto a=sword by which such protection can be cutdown or cut. back. As the, Court held inGraham v.Brotherhood of,Locomotive Firemen.&Enginemen,338U.S. 232, 239, the Railway Labor Actimposes upon the [union ] the duty to represent allmembers of the [unit] without discrimination andinvests"a racial minority of the [unit] with the right toenforce that duty.[Emphasis supplied.]Steele, supra,,', held that the members of the union"may be, enjoined from taking' the benefit of [the]discriminatory,.action" and the employer is not",entitled to ,take the, benefit" of the discriminatorypractices,and,Graham, ,- supra, rheld that the act"investsa racial minority' of the [unit ] with the right toenforce that duty" of fair representation. Thus theengaged in concerted protests of an employer's racially discriminatorypractices were entitled to the protection of Section 7 of the Act." In 'the recent case ofWashington State ServiceEmployeesState CouncilNo. l$188 NLRBNo. 141, thisBoard held that the protection accorded tovictims of-discrimination have a right under-the Act tosue-both the employer nand their union in order, to endthe discrimination. If union inactivity to-end discrimi-nation cannot cause such extreme measures by theemployees to, lose - them the protection, of the Act,plainly that protection cannot be lost,by the employ-ees' efforts at persuasion here._-Accordingly,, the, principle of exclusive representa-tion by the union -cannot, preclude the picketing, andleafletting the employees.engagedin here, nor deprivesuch activity of protection under the Act. -1 1It is the Board's apparent inability to retain a graspon these principles which led the Supreme Court, inVaca.,v. Sipes,386 U.S. 171, to, hold that. the Boarddoes not have preemptive jurisdiction over, breachesof the. duty- of, fair, representation and that the, courtsretain concurrent jurisdictaipn over such violations ofthis statute. In explaining ii,;reason for such conclu-sion, the Court stated that should this Board be, foundto have preemptive jurisdictionthe individual employee injured by arbitrary ordiscriminatory union conduct could no longer beassured of impartial review. of his complaint, sincetheBoard'sGeneral Counsel has unreviewablediscretion to refuse to institute an, unfair laborpractice complaint [citations - omitted]. The exist-ence of even a,smallgroup ofcases, in which theBoard would be unwilling or unable- to, remedy aunion's breach of duty would frustrate the basicpurposes underlying the duty, of fair representa-tion doctrine. For these reasons,wecannot assumefrom the NLRB's tardy assumption of jurisdictioninthesecases that Congress,when it enactedN.L.R.A. § 8(b), in 1947, intended to oust thecourts of their' traditional jurisdiction to curbarbitrary conduct by the individual employees'statutory representative.'' [396U.S. at 182-183;emphasis supplied.),,In addition to having made a "tardy assumption" ofits responsibilities in this area in the past, the Boardhere,,by holding- the concerted conduct of , theemployees to be unprotected and thus sanctioningtheir -discharge,placesitselfinthe position ofparticipating in, and aiding and, abetting the continu-ance of, those phases,of racial discrimination whichthe Unon elected not to try to remedy. InIndependentMetalWorkers , Union, Local No. 1 (Hughes ToolCompany),147 NLRB ' 1573, the Board stated th at it"cannot validly render aid under Section 9 of the Act"to a labor organization which discriminates racially.Yet here, the Board as an organ of the Government,by withdrawing' its protection from these, employeessuch protests inTanner Motorextended even to protests which occurredoutside the unmediate employer-employee relationship.,As this recentdecision clearly demonstrates, the right toengage m such activities standson a different footing fromthe collective-bargaining relationship. ' -THE EMPORIUM177who are protesting racial discrimination,is breachingits constitutional and statutory obligation not to aidor permit such discrimination.Brownv.Board ofEducation,347 U.S. 483;Shelleyv. Kraemer,334 U.S.1.The Trial Examiner also relied upon the Union'sgood-faith efforts to achieve an orderly solution to theproblem within the collective-bargaining relationshipas a- ground for finding that the concerted activityoutside union channels was unprotected.This position misconceives the problem. The ques-tion is, not whether the Union moved as vigorously oras effectively as it reasonably could have. It may havedone so. The Employer's economic power and thedesire to retain economic benefits of racial discrimi-nation may, impose severe limitations on a union'sability to rake progress on this front. Indeed, there isno intimation -in, this case that the Union had theability to do Substantially more than it had under-taken to do; and the Employer's prompt retaliation bydischarging the -picketing ; ppd leafletting employeessuggests that_ perhaps the Union may have beenexerting the full range of its power and ability toeliminateracial discriminationsThe, union's, own judgment of its capabilities withregard to the pace and scope of eliminating thediscrimination may result from its own fair estimateof therealities7and in thatsensemay not, begrounded in bias or hostility. But the absence ofsubjective bias or animus is irrelevant to the duty offair representation, and it does not follow from theabsence of hostility by the union that the employeescannot-themselves then take action under the protec-tion of the Act -in support of the complete eliminationof racial discrimination.The right to be free fromracialdiscrimination in employment does not arisesolely from this, statute creating union representationbut,as Steeleheld, is in substantial part based uponthe Constitution which requires the exclusive repre-sentativeunder this Act to refrain from toleratingracial discrimination respecting terms and conditionsof employment. In :this respect, it is analogous to the6 The reverse,of course,may also be true,with the union rather that theemployer exercising the greater power and resisting the elimination ofdiscrimination.The existenceofracialdiscriminationdoesnotautomatically imply that both the union and employer have committedviolationsof the Act,though this may be true in some cases. The issue canbe resolved by charging both with violations,ascertainingthrough thehearing process which was the responsibleparty,and holdingit liable forthe remedy.The preceding portion of this footnote and the paragraphin the text towhich this note is appended make it plain, contrary tothe statement of themajority in fn. 2, that I make no assumptionthatthe Union here hasbreached its duty of fair representation;rather, the reverseis true. Thefurther statement in fn.2 that I also assume or infer that because of thisbreach the Union should forfeit its status as bargaining representative isgratuitous.I have suggested no such proposal,either explicitly or implicitly.7 It hardlyfollows fromthis,of course, that the TrialExaminer wascorrect in his conclusionthat the Union wasin fact"endeavoring in everyemployer-'s freedom of speech to oppose unions, or theunion'sfreedom of -speech in handbilling:- There ,aresomerespects in which it cannot be circumscribed orlimited by the Act or by this Board. One of these is ;thefreedom from limiting the protection of the -Act byunion preemption through the union's assertion of alesser opposition to racial discrimination than theprotesting employees assert. If the employeesy cannotengageinconcerted activity to eliminate racialdiscrimination entirely after the union has declined totry to do so,a unioninterestedin retainingdiscrimi-nation can preempt the field by moving -only at' asnail's pace, or in tokenareas.-- ,Finally, the doctrine enunciated by the Court inSteelehas been embraced by the Congress in, theenactmentof Title VII of the Civil-Rights Act of 1964,so that the national labor-policy itself specificallyforbids racial discrimination in the terms and condi-tions of employment, and,-itsexistenceisunlawful.sThe Act we administer-must be read consistentlywithother Federal statutes- which establish the national,labor policy.TextileWorkersUnion , of America,AFL-CIO v. Lincoln Mills,353 U.S. 448, 456-458. Towithdraw the protection of this Act from theseemployees whose concerted--protest was -in further-ance of the national labor policy, merely because theirUnion stopped short ofassuming its fullobligationsunder the statute, is contrary to the express purpose ofCongress and to thenationalpolicy,itself,-- Consequently, the, employees' handbilling andleafletting remained concerted activity and protectedunder Section 7 of the Act, and the discharge Hof, theemployees for, such activity violated Section,8(a)(1).Accordingly, I think we are required to reverse theTrialExaminer and find the discharges to beunlawful.-MEMBER BROWN,dissenting;I agree with Member Jenkins,- though not with hisrationale in its entirety, that Respondent violated,Section 8(a)(l)of the Act by discharging twoemployees, Hawkins and Hollins, who engaged inorderly picketing to protestalleged, discrimination,way available to it under the agreement to adjust any 'and all cases of racialdiscrimination brought to its attention."The record shows an unexplainedtime lag between May and September when, the Union apparently didnothing.At the May meeting,the disenchanted employees ,asked for adelay only until the return of employee Young who,was about to- go onvacation. In addition,there is no evidence that the Union actually,investigated the merits of the numerous complaints Johnson received fromapproximately 40 employees who attendedthe April 3meeting. -indeed,there, is evidence in the record that throughout'the summer various;employees expressed to Johnson frustration at the delay and implored himto take action.It is apparent that the delay engendered suspicion of themotives ofthe Unionand that the frustrationsbuiltup duringgthe-summermonths contributed to the discriminatees'resort to the activities for whichthey were discharged.6 Section 704(a),42U.S.C.§2000(e)-3(a).This act establishesadditional govvernmental agencies and procedures for carrying out- thispolicy,but of course does not relieve this Board of its continuingresponsibilities. 118DECISIONS OF NATIONALLABOR RELATIONS BOARDagainst-minority group' employees ^ with respect , toterms^and conditions of employment.The Respondent, a member, of a multiemployergroup, is signatory to a collective-bargaining agree-ments' withDepartment, Store Employees Union.Section21(E) thereof provides:No person shall be discriminatedagainstin regardto 'hire; 'tenure of employment or for status byreason ofrace, color, creed, national origin, age orsex_ ..-and section 5(B) reads:Any act of any employer, representative of theUnion or any employee ,that is interfering with thefaithful-,performance of this agreement-may bereferred to, -the Adjustment Board for such actionas^ -theAdjustment Board deems proper, and is,permissivewithnnthis agreement.The agreement also provides, for no-strikes or lock-outs and 'othersectionsdetail the composition andfunctions of the Adjustment Board and provide forarbitrationwhere an impasse-is 'reached betweenunionand managementrepresentatives appearingbefore the Boar"d.In April 1968, itbecamean "official" postion of theUnion that-'Respondent was discriminating againstemployees` ' ofminority races, especially'againstNegroes and older' employees. It so informed theRespondent. Nothing came of the complaint. In time,and, after further discussion with minority groupgovernmental and other interestedemployees' and''agencies, it-was agreed that the Union would takewhatever steps necessary, including arbitration, toadjudicate 'the employees"grievances. Accordingly,on September 4, the Union formally charged theRespondent with breach of sections 21(E) and 5(B)and asked for an Adjustment Board meeting, al-though it was prepared to proceed to arbitration if theRespondent were willing.The Union'''s' attempt to adjudicate the grievanceson an individual basis 'met with objections" fromHawkins' ,and Hollins and other employees. Theydesired the matter,to be presented as an issue affectingall employees, and insisted on meeting with Respon-dent's president. It is not clear whether the employeesin attendancewere only those whose grievance theUnion was prepared to prosecute then. In any event,the . meetingapparently terminated when Hawkins,Hollins,r and., the other employees walked out.9However, as"the result of the Union's representationsone employee, who had complained about, discrimi-nation inthe past, was promoted and one i other9 'Anther meeting of the Adjustment Board was -held without thepresence of employees who walked out but what,if anything, ',resultedtherefrom is not indicated.10 1 agree with the Trial Examiner that there is no basis for drawing anemployee was- said to have benefitedfrom the Union,,<'sintervention.,The efforts of Hollins to meet with Respondent'spresident, to present his views-and to' discuss what washappening among minority employees were unsuc-cessful.On November 2, Hawkins,- Hollins; and atleast , two other employees', began picketing theEmporium. The picketing was on the employee'sW'owntime, `itwas orderly, and was accompanied by thedistribution of,pamphlets which called on the "publicto `boycott Respondent because of its alleged racialpolicies. The Respondent followed with a warning"tothe 'employees that their charges were untrue, theiractivities injurious to the Respondent, and that -theycould be discharged if=these' activities continued.When a week ^ later' the, employeesagainpicketed, thestore,Respondent discharged` Hawkins aiTd-Hollins.The ` reason E assigned' was, the 'distribution, rof, , theboycott pamphlets 'on, November 9. The Unionthereafter- protested the discharges to the= Respondent;although it was not the =one to°file,thecharge'in theinstant proceeding. It was -neither charged nor Moundthat the Respondent had infact discriminated againstitminority employees.The General Counsel maintained` that 'the employ-ees had reasonable grounds forbelieving that di°scrim-in'ation existed, and the Trial Examiner found: thatbecause of the "official" 'position ' adopted by theUnion, of which the two employees had' knowledge,Hawkins and Hollins' acted in a good-faith belief'thatRespondent was practicing discrimination'0 ' rThe Trial Examiner acknowledged- that "concertedemployee activities with an objectt' of- bettering theworking conditions of e i n p l o y e e s b e l o n g i n g torn , un on-ty groups ... `are ' protected under-the °Act is hardlyopen to challenge," and' that, unlike the-'situ ation'inTanner11 there°is no evidence that the picketing hadas anobject the hiring of minority group employees.In dismissingthe 8(a)(1)' allegationof the complaint,however, he concluded that the employees had,nonetheless, 'lost ` the protection ofthe Act becausetheir activities amounted to, in `short, no less than ademand, that the. Respondent bargain, with , , thepicketing employees for the entire group,of minorityemployees on terms and conditions of employment.,I find, ,however, that the Trial- Examiner miscon-,ceived the nature of ' the employees' , concertedactivities. There is nothing in the evidence, on whichthe Trial Examiner relied, indicative of a,purpose, to"negotiate" with Respondent's president on anytermsor' conditions' of^ employment. All'that is shown isthatI-lollins told, Batchelder he wanted to ,`,`discuss whatinference that the Respondent discriminated against the, employees, onracial grounds.Nor would I find that the Limon on its part breached itsduty of fairrepresentation.11Tanner`Motor Livery,Ltd,148NLRB 1402: THE EMPORIUM179was happening among minority employees," that theemployees picketing would be ,satisfied with nothingless than a meeting with him, that they wanted to "talkto the top management to get better conditions for theEmporium,"and that theywere seeking too accomplishtheir objectives through "group talk and through thepresident if we could,talk to him." Granted that theemployees were seeking "better conditions" and ameeting with Respondent's president for that pur-pose, it is nonetheless apparent that what the TrialExaminer conceived as a demand for bargaining forthe minority employees was, no more than an effort onthe part of those seeking the meeting to urge upon thepresident to .use his good offices to see to it that thealleged discriminatory treatment of the minorityemployees, which both the employees and the Unionbelieved in fact existed, and was in violation of anexpress provision of the contract, was corrected. Sucha course-was unquestionably open to the Respondentto take without in any way infringing on the Union'sstatus as the recognized bargaining representative.12Indeed, it was an obligation imposed upon Respon-dent not only by the contract's nondiscriminationprovision, but by the mandate of Title VII of the CivilRights Act of, 1964.13 Moreover, it is equally clearfrom the enactment of Section 9(a) that it was notcongressional intent- that the mere submission of agrievance by an employee was to be considered inderogation of the rights of employees to bargainthrough their chosen representative.There is not a scintilla of proof that the picketingemployees wanted discussions leading to agreementson new conditions of employment, or even a modifi-cation of-existing-ones, or even to effect a compromiseof the grievances. -In short, the employees did notpicket Respondent for the purpose of negotiating anagreement but simply to urge Respondent to takeaction to correct conditions of racial discriminationwhich the employees reasonably believed existed atthe Emporium. In fact, insofar as this record shows,the picketing employees sought only a simple confer-ence to call attention to their situation; it is not evenclear that they intended to present a formal grievance.I cannot see how on the tenuous evidence present inthis case, the majority can find that "to extend theprotection of the Act to the two discharged employeeswould seriously undermine the rights of employees tobargain collectively through representatives of theirown choosing."I find no ground justifying the discharges of the twoemployees for engaging in concerted activity withinthe meaning of Section 7 of the Act.14 I would reversethe Trial Examiner, find the 8(a)(1) violation, andgrant the appropriate remedy.12 Section9(a) of the Act.13The SupremeCourtcited inSouthern SteamshipCompany v. N.L.RB.,316 U.S. 31, 47, that theBoard may not ignore other andequallyimportantcongressional objectives.In enactingthe CivilRightsAct of1964 Congressexpressed its deep concern that the invidious practice of discrimanation inemployment based on racial grounds be eliminated.And such has similarlybeen the concern of thejudiciary. (SeeSteele v. Louisville& NashvilleRailroadCo.,323 U.S. 192.) It is not,of course, the Board's function toenforce provisions of the Civil RightsAct, but I thinkit is incumbent onthe Board,when presented with an issue involving racial discrimination inemployment, that itshould notlightly-condone disciplinary-action againstemployees engaged in concertedly protesting alleged discriminationbecause of race unless the concerted conduct involves a most seriousbreach of the policies underlying our own Act.Such is not the case here.14The TrialExaminer did not find,nor would I, that the language usedby the employees in their appeal to the public was so intemperate as todeny themthe protection of the Act.(SeeLinn v.United Plant GuardWorkers ofAmerica,Local 114,383 U.S. 53, 63 (1966).Peftwayv. AmericanCast Iron Pipe Company,411 F.2d 998,1007 (C.A. 5, 1969).) Nor do I findmeet in Respondent'scontention that the employees'conductwassufficientlydisloyal tomake such conduct unprotectedactivity.Thepicketingwas conducted on the employees' own time and there was nowithholdingof services and no requestthatother employeesdo so. Thepamphletsdid notattack the quality of Respondent's goodsOr services butonly thediscriminatory conditions of employment it was believedprevailed.SeeEdir,Inc., d/b/a Wolfie's,159 NLRB 686.TRIAL EXAMINER'S DECISIONWILLIAM E. SPENCER, Trial Examiner: The complaint inthis proceeding, dated March 4, 1969, based on a chargeduly filed on November 19, 1968,alleged in substance thatthe Respondent herein, in violation, of Section 8(a)(1) of theNational Labor Relations Act, hereinafter called the Act,discharged two of its employees, Jim Joseph Hollins andTom Hawkins, because of their protected concertedactivities.Respondent in its duly filed answer denied thesaid allegation.A hearing participated in by all parties was conductedbefore me in San Francisco, California, on April 8, 1969,and on or before May 15, 1969, each of the parties filed abrief.Upon the entire record, my observation of witnesses, andupon consideration of the excellent and helpful briefs filedwith me, I make the following:FINDINGS OF FACT-I.THE BUSINESS OF THE EMPLOYERRespondent, a California corporation engaged in theoperation of retail stores in the State of California, duringthe past year in the course and conduct of its businessoperationsmade gross sales in excess of $500,000 andpurchased and received goods-valued in excess of $50,000directly from outside the State. This proceeding is directlyrelated to the operation of its San Francisco departmentstore,The Emporium.II.THE LABOR ORGANIZATIONINVOLVEDDepartment Store Employees Union, called the Unionhereinafter, is a labor organization which at all timesmaterialhereinwas the exclusive representative ofRespondent's employees in an appropriate unit at its SanFrancisco store, The Emporium. 180DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA.The Issue ,This is a discharge case brought under Section 8(a)(1)_ ofthe Act. On November 11, 1968, The Emporium, a leadingSan' Francisco department store, after a written warning,discharged two of its employees, Tom Hawkins and JamesJoseph, Hollins, both Negroes, when for a second time theypicketed the store on their-own time, both,timescalling fora boycott of the store-by a minority, race on the ground thatthe store was "racist."B.Respondent's Bargaining AgreementAt all material times the Respondent was a member of amultiemployer group and as such signatory to a collective-bargaining agreement with the Union. No question is raisedas to the validity of the agreement or the status of theUnion as exclusive bargaining representative of Respon-dentemployees in an appropriate unit.This agreement provides,inter alia:Section 36(A), "There shall be no strike or lockout duringthe life of this agreement." -Section 21(E), "No person shall be discriminated againstin regard to hire, tenure of employment or job status byreason of race, color, creed, national origin, age or sex."Section 5(B), "Any actof any,employer, representative oftheUnion, or any employee that is interfering with thefaithful performance of this agreement . . . may be referredto the Adjustment Board for such action as the AdjustmentBoard deems proper, and is permissive within thisagreement."Section 36(B, C, D, E, F) contains a detailed descriptionof the functions -of the Adjustment Board, its composition,and provisions for arbitration where an impasse is reachedbetween union and management representatives appearingbefore the Board.C.The Issue of,RacialDiscriminationWalter L. Johnson, chief executive officer of the Union,testified credibly that after discussions with employees inApril 1968, it became the "official" position of the Unionthat discrimination against employees belonging to minori-ty races existed in Respondent's San Francisco store.Following a meeting in April, the Union's position withrespect to discriminationand,numerous other mattersaffecting employment in Respondent's store was formulat-ed in a letter dated April 11 which included,inter alia,thislanguage:Probably the most important matter raised was thepossibility of racial discrimination. This is outlawedunder the terms of the agreement and certainly again inthis day and age should not be a problem. It was thegeneral feeling of almost all present that discriminationdoes exist and that this discrimination is directedagainst the Negro employees and the more senioremployees, senior, that is, in the point of age.According to Johnson's credited testimony copies of thisletter were distributed to several union members and it wasalso served en the Retailer's Council, the bargaining' agentfor the multiemployer unit with which The Emporium wasaffiliated. Following the issuance of this letter, according toJohnson, there were meetings with the Retailer's Counciland The Emporium, at which it was agreed that theRespondent would "look into the matter" of discrimination'and see what could be done to "improve conditions." 'In May, at the request of a union-member, Johnson metwith- some 10 employees. At this meeting, according toJohnson's credited testimony, the main, concern was thepromotion of one Russell Young, a Negro. (This samematter had been broached in the prior meeting.) When itwas pointed out that Young was leaving on his vacation itwas agreed 'to'take the matter up at a later meeting. Thislatermeeting occurred about September 3 at the `Unionhall.In addition' to Union -representatives and someEmporium employees, it wasattended by representatives ofthe Fair Employment Practices Committee (FEPC) and theEqual Economic Opportunity Commission (EEOC). Thematter of Young was again stressed, it being-claimed thathe had been passed over for,apromotion which was given,instead, to an "outsider."Johnson testified concerning the September 3, meeting:At this meeting there were quite a few things discussedand we specifically informed the individuals that wewere going to go into an Adjustment Board, that wewanted to process these grievances and' we felt thatthere were problems of discrimination -and it was myown personal feeling that all the--discriminatory actsshould be processed and that we- ought to followthrough and take care of it.At this meeting I specifically .. pointed out that it isgoing to take a long time in some of these cases, but thatthey would not only, be helping themselves, but otherpeople involved in 'it, because we had very strongfeelings on the question.Itwas agreed at that time and they were advised bybothMr. Scott (EEOC) and Mr. Smith (FEPC) to takeit to the union and that the unionshould follow throughand take -whatever steps are necessary up to andincluding, arbitration [provided -for in. the bargainingagreement] to adjudicate the grievances.Both Hollins and, Hawkins were present at this,and,priormeetings.By letter dated September 4, the Union addressed theRetailer's Council as follows:Department Store Employees Union has made everyeffortto 'resolve the grievances raised with TheEmporium regarding matters concerning our membersemployed in the stock and marking areas.Apparently we have, been somewhat less' than successfulin our efforts and it appears the only recourse we have, isto request a meeting of the Adjustment Board to hearthe entire case. This communication will serve as ourrequest for a meeting of the board.We specifically charge the Emporium with violations ofSection 5 B and 21'E, of the Agreement between the SanFrancisco' Retailers Council and Local 1100. We have THE EMPORIUMapproximately 120 pages of testimony, recorded by acourt reporter to substantiate our position.'We are ready to proceed to immediate arbitration if theEmporium is agreeable.Would you kindly contact me in order that a mutuallyconvenient date maybe agreed to.Pursuant to this letter a meeting of the AdjustmentBoard, as provided for under the bargaining agreement,occurred on October 16. At this meeting the four employeeswho later 'picketed the Respondent, including Hawkins andHollins, stated in effect that they would not participate asindividuals but only as a group; that they objected toprosecuting -grievances on an individual basis and wantedthe matter of racial discrimination presented as an issueaffecting all employees belonging to minority races; thatthey insisted on meeting with Respondent's president; 2 andthat they would not go ahead with the Adjustment Boardhearing. Thereupon, the four of them walked out of themeeting.Johnson, who was unable to attend the meeting but whocalled,to inquire about it, testified concerning his reactionon being informed that the four employees refused to testifyas individuals:I wasn't very happy because we had involved everybodyincluding our attorney and we had prepared to go oninto arbitration.Several times I informed all of the people that in myopinion the only solution to the problem was to followthe agreement in order that we could then have somelasting effect on any situation of discrimination.I feel very badly that we were not able to process it afterthe testimony was not presented by the affectedindividuals,and this is very vital testimony, ourattorney advised that it would be very difficult toproceed to arbitration because we would not have awhole case to present 3With respect to Russell Young concerning whomcomplaints had been filed with the Union on severaloccasions,apparentlyon the basis of the Union'srepresentations he was promoted to the office of firstassistantmanager. The date 'of his promotion is notestablished but it occurred before the start of any picketing.Hawkins named one other, Fata, as having benefitted fromthe Union's intervention.D.The PicketingUnable to have the issue of racial discrimination as theyviewed it processed by the Union as a single issue affectingall employees belonging to minority races, Hollins attempt-ed to present his views in the matter to Respondent'spresident, Batchelder. He told Batchelder that he wan ted todiscusswhat was happening among minority employees.Batchelder replied that Personnel Director Hendersonattended to such matters and he should see Henderson whoIA transcript was made of the meeting of September 3.2Hawkins testified that Hollins saidthat they would not testify asindividualsbut onlyas a groupwhosemainpurpose was to talk to theRespondent's president and toreach an agreementwith him on conditionsat the Emporium; that they wanted to talk to the president or to no one.3 Possibly therewas a secondmeeting of the Adjustment Board onOctober 18,not attendedby the four employees who walked out on thetattook care of "problems like that." Hollins testified that hehad previously discussed the issue with Henderson but nowrefused Batchelder's suggestion.4On October 22, Hawkins, Hollins, and two or three otheremployees held a press conference regarding what theyviewed as Respondent's discriminatory racial policies.Attending-'thismeetingwere representatives of localnewspapers and radio stations. It being'admitted that thestatements these employees made public at this meetingwere substantially,the same as the text of pamphlets theylater distributed while picketing, reference is made to thattext to be reproduced below.On the following Saturday, November 2, Hawkins,Hollins, and at least two other employees not named in thecomplaint began picketing in front of The Emporium. Thepicketing occurred on their own time. The entrances to thestore were not obstructed.There was neither, violence norincitation to violence. The text of the pamphlets distributedto passersby by those picketing follows:BEWARE EMPORIUM SHOPPERSBOYCOTT IS ON !!!FOR YEARS AT THE EMPORIUM BLACK, BROWN, YELLOWAND RED PEOPLE, HAVE WORKED AT THE LOWEST JOBS, ATTHE LOWEST LEVELS. TIME AND TIME AGAIN WE HAVESEEN INTELLIGENT HARD, WORKING BROTHERS ANDSISTERS DENIED PROMOTIONS AND BASIC RESPECT.THE EMPORIUM IS A 20TH CENTURY COLONIALPLANTATION.THE BROTHERSAND SISTERS ARE BEINGTREATED THE SAME WAY AS OUR BROTHERS ARE BEINGTREATED IN THE SLAVEMINESOF SOUTH AFRICA.WHENEVER THE RACIST PIG AT THEEMPORIUMINJURES ORHARMS A BLACKSISTER OR BROTHER,THEY INJURE ANDINSULT ALL BLACK PEOPLE. THE EMPORIUM MUST PAY FORTHESE INSULTS.THEREFORE,WE ENCOURAGE ALL OF OURPEOPLE TO TAKE THEIR MONEY OUT OF THIS RACISTSTORE, UNTIL BLACK PEOPLE HAVE FULL EMPLOYMENTAND ARE PROMOTED JUSTLY THROUGH-OUT THEEMPORIUM.WE WELCOME THE SUPPORT OF OUR BROTHERS ANDSISTERS FROM-THE CHURCHES, UNIONS, SORORITIES,FRATERNITIES, SOCIAL CLUBS, AFRO-AMERICAN INSTITUTE,BLACK PANTHER PARTY, W.A.C.O. AND THE POOR PEOPLE'SINSTITUTE.E.The DischargeOn November 7, Hawkins and Hollins were called to theoffice of Respondent's manager of labor relations, PaulEhrenfried, and handed the following notice:On October 22, 1968, you issued a public statement at apress conference to which all newspapers, radio, andTV stations were invited. The contents of this statementwere substantially the same as those set forth in thepriormeeting, but what business,ifany,was transacted there is notsufficiently developed in the recordfor a finding.4Later, while the picketing was in progress, Johnson saw Hollins andwhen Hollins told him the only one they [the picketeers! wanted to talk towas Batchelder, replied that he, Johnson, was spokesman for the Union,represented a few thousand clerks, and had never met Batchelder. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDsheet-attached.This statement was broadcast ,onChannel 2 on October 22,1968 and Station KDIA.On November 2nd you distributed ,copies of theattachedstatementto Negro customers andprospectivecustomers,and to otherpersons passingby in front ofThe Emporium.`'These statementsare untrue and are intended to Wandwill, if continuedinjure thereputationsof Tlie-Enipori-um.There are ample 'legal remedies to correct anydiscrimination you may claim to exist. Therefore, weview your activities as a deliberate and unjustifiedattempt to injure your employer.This is to inform you that-you may be discharged if yourepeat any of the above acts or make any similar publicstatement.On November 9, Hollins and Hawkins for a second time,again on' their own time, picketed The Emporium andhanded out pamphlets to the public which in all materialrespects were identical with the pamphlets distributed onthe prior occasion. As on the prior occasions there was noviolence,no incitation to violence, no criticism ofRespondent's product, and no blocking of entrances toRespondent's store.On November 11, the Respondent. discharged Hollinsand Hawkins. The discharge slips given these employeesbore the notation:You are being discharged today. Distribution of"Boycott Emporium" literature on Saturday, Novem-ber 9, 1968 in front of The, Emporium,,855 MarketStreet, S.F., pursuant to written warning dated 11/_7/68for similaraction onl1/2/68.F.The Union vs. the PicketingIn view of what appears to be the General Counsel'sposition that the Union concurred or at least acquiesced inthe picketing activities of the two dischargees,in addition towhat has already been noted of the differences expressedbetween the Union'sapproach to the processing ofgrievances with respect to the issue of racial discriminationunder the bargaining'agreement-and that-pursued byHawkins and Hollins,it is noted that W. Griffin, theUnion'sbusiness agent, testified that Johnson did notadvise these employees to picket but told them it was up tothem as individuals,thattheycould take whatever"actionsthey wished"but he hoped they would follow the unionprogram through arbitration and the Adjustment Board.Griffin further testified that after the picketing started, hetoldHawkins thatthey-the picketing employees-weregoing the wrong way about it, that they should"let theUnion handle it." Johnson testified that he never warned orinstructed ' employees not to engage in activities on theirown, but at the September meeting when-some employeesexhibited frustration'and it was suggested that TheEmporium be picketed,the employees were informed "thatwe had a contract,we couldn'tparticipate in anyboycotting activities,that individuals could take whateveraction they wanted to`as" long as it was' legal,"that "an5Actually,the GeneralCounsel's position,,as I understood it, was thatthe good faith of those engaging in the picketing'and related activities wasindividual had a ri ght,to take action that a Union could nottake."He advised the employees, thatif the matter went toarbitration itmight take as much as7 months,to, get adecision,but, according to him, :they wantedsomething"dramatic.''",I informed them," .he testified,"what anindividual wanted to do-on,their ,own, they could do, but Iwasn'tgoing to engage in,any drama,but I wanted, someorderly legal procedures that would have some long lastingeffect."Johnson further testified that he told the employeesthat the Union accepted no'responsibilityfor theiractionsas individuals as long as it was ,not concerned with thecontract."We. will advise them as to what we thought wasthe best procedure,but it was obvious that our advice' didn'tcarrymuch weight at the.time."Finally-Johnson testifiedthat about the time the pamphlets were beingdistributed bythose picketing he talked toHollins,told him that ,he didnot want to see him fired,and that theonly wayto resolvethe matter was through arbitration.It was then that Hollinsreplied thatthe "only one" they wanted totalk to was thepresident of Respondent,Batchelder,The Uniondid file a complaint or protest with theRetailer's Council on. the discharge of Hawkins and Hollinsbut did not file the charge which initiated this proceeding.G.The Evidenceon DiscriminationThe General. Counsel very properly disavowed anyintention or purpose of establishing as a fact that theRespondent discriminated against any of, its- minorityemployees because of the wording in footnote 6 of theBoard's -Supplemental Decision inTanner'Motor ,Livery,Ltd,166-NLRB 551-"It-is sufficient for the purposes ofthis decision that the employees had a reasonable basis forso believing [that there was a discriminatory hiring policybased on racial origins,]"-and pursuant .to the TrialExaminer's prodding, the counsel introduced such evidenceas. he considered proper to show "reasonable basis." 5 Toshow this, Hollins and Hawkins were interrogated on theirknowledge of discriminatory acts engaged, in by Respon-dent, and the General Counsel and Respondent jointlyintroduced a summarization of Respondent's hiring, andpromotion records. It is, further noted that in its warningnotice to Hawkins and Hollins, Respondent specificallycharged them with falsely accusing Respondent of racialdiscrimination and acting in a manner intended to injurethe reputation of The Emporium. Because of these severalconsiderations, and because of my own uncertainty as towhat the Board would regard as a "reasonable basis" forthe publications issued by Hollins and Hawkins as part oftheir picketing activities, I note briefly such evidence as wasproduced on the issue of racial discrimination.Reference has alreadybeen made to complaints made tothe'Union of Respondent's failure to promote , RussellYoung. Both-Young and one other apparently 'the, subjectof complaints of racial discrimination received promotion'sprior' to any of the activities engagedin'by Hawkins andHollinswhich caused their discharges. Although, ques-tioned at some length in the matter, the only actual case ofdiscrimination that either Hollins or Hawkins was able toall that was required to establish the protected nature of those activities. THE EMPORIUMrecall had to do with Respondent's failure tomake Hollinsa supervisor. It appears that sometime prior to October1968,Hollins' supervisor told him that he considered him"very highly to become a supervisor," but that to do so hewould have to get a haircut. He was then wearing his hair inwhat is generally known as an Afro-natural haircut.Apparently he refused, and was not made a supervisor atthat time. In October 1968, when the supervisor in hisdepartment became ill, he was asked to take the position oftemporary, supervisor and did so, with the pay ofsupervisor, whether with, or without the suggested haircutnot being shown.6 He was told at that time that he was"suited" for the job of permanent supervisor, and thatGraff, his-,superior, would like to see him take it. Hollinsreplied that he did not want the job because he had beenpreviously "passed over." This occurred before Hollins hadengaged inany of the activities which precipitated hisdischarge.As to Hawkins' testimony thatHollinswasdenied a supervisor's badge, Hollins admitted that he didnot know whether temporary supervisors normally worebadges.This is the single specific case of alleged discriminationalluded to in the testimony of Hawkins and Hollins.Otherwise, their testimony on their "belief" that Respon-dent engagedin racialdiscriminationrestedon the"beliefs" of, others. Following their press conference andfirst instance, of picketing, they canvassed a number ofemployees from minority races and compiled notes on theresponsesthey got,responseswhich showed that theseminority employees believed they were discriminatedagainst.Obviously, this could not have motivated theirpicketing activities in the firstinstance.The General Counsel instressing the "reasonableness" ofthe dischargees' belief, relied on Respondent's employmentrecords filed- with, EEOC which showed,inter alia,that lessthan two,percent of the total complement of Respondent'sofficialsand managerswere from minority groups, and thatRespondent had only 1 minority employee in a total of 47on-the-jobtrainees.On the other hand, Respondent'sassistantpresident for the past 11 years, Howard Carber,testifiedwithout contradiction that employment recordsfiled with EEOC, referred to above, were not limited to The,Emporium store where the dischargees were employed butto the entire Emporium organization which embracesnumerous stores indifferent locations; that it was normal tostart employees, ,at the, lowest rateunlesshe is a skilledcraftsman, that both himself and Respondent's presidentstarted as stock clerks; that Emmett Powell, now trafficmanager anda Negro, started as a stock clerk and waspromotedsome six timesbefore achieving his presentposition; that Andrew Howard, a Negro, was promoted upthrough' the ranks and presently directs some 500employees; that The Emporium put black sales employeeson the floor before any other departmentstore in SanFrancisco; and that any complaint of discrimination would6Hollins acted as temporary supervisor for a comparatively brief periodin the fall of 1968, after which he refused the position of permanentsupervisor.It does not appear from the evidence that as'acting supervisorhe exercised independent judgment sufficient to constitute him a supervisorwithin the meaning ofthe Act,and for the major portion of his tune he183be referred immediately to the personnel office, and, ifsustained, corrective action would be taken.. ,H.Concluding FindingsThe discussion which follows will fall into two generalcategories: (1) whether the type of picketing with its boycottappeal and invective against the Respondent employedboth orally and in the pamphlets distributed just outsideRespondent's store was -protected activity That it was"concerted" there-is no doubt. (2) On the assumption that itwas protected, whether the picketing and related activitiesengaged in by Hawkins and Hollins were, violative of theterms of Respondent's bargaining agreement with theUnion and inconsistent with and disruptive of the orderlycourseofprocedures under that agreement for thesettlement of, grievances to a degree, that it would noteffectuate the policies of the Act to-extend its protection tosuch activities.1.ThepicketingPreliminarily it is repeated that there was neither violencenor threat of violence by those picketing,entrances to TheEmporium were not blocked,and no attack was made onRespondent'smerchandise.That concertedemployeeactivities with an object of bettering the working conditionsof employees belonging to minority groups, or to majoritygroups for that matter,are. protected under the. Act ishardly open to challenge.The only realnovelty in theTannercase(Tanner MotorDelivery, Ltd,,148 NLRB 1402),on which the General Counsel and the ChargingParty rely,is that the concerted activities in that case had,as its objectthehiringofminority group employees.There is noevidence that the picketing which occurred here was torequirethe hiringof, additional employees from minoritygroups,or that any complaint was registered on that groundwith the Union or the Respondent at any time.Thereforethe seemingly, low percentage of - hires from minoritiesshown by Respondent's employment records, had nothingto do with the employees'good faith or lack of it inundertaking their picketing activities.TheTannerdecisionhas limited application,ifany, to the facts here,,thoughsome of the language used in that decision may, bepertinent,if not controlling.InTannerthe Board while explicitly making no findingsand drawing no conclusions that the Employer actuallydiscriminated against minorities in its hiring practices7found in its remand decision in the case(166- NLRB- 551)that the Employer's failure to hire any Negroes among the50 to 60 drivers employed in its business was sufficient toestablish that in their concerted protest the employees inthat case"had a reasonable basis" for believing thatdiscrimination in hiring existed,and that their "concertedprotest..: -was not grounded on contrived or flimsyevidence,which otherwise might have reflected an intentexercised no supervisory functions whatever.Accordingly,I have treatedhim as a rank-and-file employee.TThere was in fact no substantial evidence inTannerthat any applicantfor employment had ever been refused employment because of color orracial origin. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDmore to`harass their employer than to'[eradicate] a noxiousworking condition."8Ihave no hesitancy on the basis ofTanner,orindependently of it, in finding, that Hawkins and Hollinsbelieved thatRespondent was discriminating againstNegroes- and other' minority., groups in matters such aspromotions and`-, working conditions.` They maywell havebelieved that those conditionswere "noxious," butI hastento. add that .I "draw no, such conclusion on the evidencebefore me.The only concrete and probative evidence in thismatter -was, the requirement that `Hollins get a haircut inorder to qualify ' as a^ supervisor. I would hesitate toconclude that such =a requirement was racial discriminationsolelybecause.he wore his 'hair in Afro-natural style,without having a little evidence with respect to Respon-dent's general grooming requirements relating to bothWhites and Blacks. To, be sure, as a witness Hollinsappeared, tome to be literate, `lucid, presentable, andpersonable, but I am not Respondent's personnel director.It is entirely possible that Respondent might object to whitemales wearing beards and shoulder length hair, or itsChinese employees wearing their hair in the traditionalqueue, -but what business its that of ours? (The question ispurely rhetorical.)Nor-wouldI draw an inferenceof discrimination on thebasis of the statistical showing of hirings and' promotionsrelating to^minority groups without a comparable showingof the ratio of applicants as between minority and majoritygroups and their comparative qualifications, work records,and reasonable expectations of advancement. In short, onlya God-given" expertise could substitute for this lack ofevidentiaryfacts,an expertise-1 do not possess and thatcould; not . be derived from- the somewhat less sacredprecinctsof; officialdom.Ibase my finding, and, conclusion. that Hawkins andHollins acted in .'good-faith' belief that Respondent waspracticing. discriminationmagainst minority employees solelybecause it was the official position of the Union (of whichthey had knowledge) and the belief was widespread amongEmporium employees.Given good faith. in their picketing -activities; the nextproblem is whether Hawkins and Hollins, took themselvesout of,the protection of the Act by the invective they usedboth orally and in the pamphlets they distributed, coupledwith a call for a boycott by a minority race. To recapitulate,the invective in question accused The Emporium ofdiscrimination. inworking conditions accorded"' theirminority, employees, called it a"20th Century ColonialPlantation," equated its treatment of Negro employees withs Presumably the Board, not having found thatany discrimination inhiring actuallyexisted, in itsuse ofthe term "noxious working condition'is referring to'the employees'good-faith beliefrather thanany conclusionsof its own.9Thisfinding-is not groundedon the sayingthat"where there is,smokethere is fire,"only thatwhere there is so much smoke one may have,agood-faith beliefthat there is fire.10 Such language if-accompaniedby, say, a 'hefty shove, a poke in-thenose, or akickin the posteriorwould almost certainlydeprive theoffendingemployee of the protection of the Act no matterhow great hisgood-faithmotivation,but on the theory (I'presume) that "sticks andstonesmay break my bones but words can neverharm me," we mustdistinguish between the use` of epithets and 'corporealassault, no"matterhow ' flagrant"the former or how minor the latter, whenwe aredealing withstrike or picket line activities.Language foundpermissibleby the' Boardthe- "SlaveMines of South Africa," employed the term"Racist Pig" in referring to Respondent, and madee-thisappeal: "Wherefore,we encourage--all ofour people to taketheir money out of this racist store, until black,people havefull, employment and are .promoted justly through-out theEmporium."A certain amount of name-calling and exaggeration hasbeen found permissible, when occurring "in collective-bargainingsessions,and in strike and picketing` cases. Attimes the use'of abusive" ep-itheets-'has been 'ascribed to"animal 'exuberance" or termed "spontaneous...... hiscannot apply here. Before there had been'any picketing theemployees in question held a press and radio conference inwhich they used substantially the same language,' and madesubstantially the same,appeal. In short-, whatever ' else"maybe said of the character of the' total performance, it waspremeditated, deliberate, and made with an intent to doharm to' Respondent's business unless and until theRespondent made what those picketing would regard as anappropriate' response. Attention has also been paid in thedecisions to the environment in which the abusive conducttakes place, on or off the job, during or outside workinghours, etc. Here the conduct occurred off the job and onAheemployees' own time. Had they while on the job, singly orconcertedly,without immediate provocation 'addressedtheir supervisors or officers of management as "racist pigs,"and been discharged therefor, I hardly think their employerwould be faced ,with a complaint issued by this'ageacy.1e Itseems to me that the employer suffers far greater' injurywhen such accusations and abusive terms are addressed' tothe general public and used as incitation to boycott.The General Counsel would distinguish this case fromcases in which the protection ,of the Act was denied thoseacting concertedly because they attacked- the- Employer'sproduct and such attack was unrelated to a'labor disputeand 'unaccompanied by an appeal for public support.N.L.R.B. v. ElectricalWorkers,346U.S. 464,Patterson-Sargent,115 NLRB-255. The cases, as the General Counselcontends; are distinguishable. Here there was no attack onthe quality of Respondent's merchandise, the attack wasrelated to -a labor dispute, and it was accompanied by anappeal to-the -public. I would be, reluctantto assume,however, that because verbal assaults are related to a labordispute andattack an employer's reputation rather than theemployer's merchandise, anything goes:il With a depart-ment `store which must depend to a substantial degree onthe patronage " of'minorityegroups, I should think the verbalassault in such : terms as "racist pig" and "colonialplantation" would have a graver potential than-an attack onincludes such choice epithets as "wop-bastard," "ignorant s-o-b," "scabbybastard,""goddamn bastards,"etc., but,the line is drawn at "indecent andobscene suggestions relating to biological and bodily functions" andlanguage ascribing "the capability of committing a'n act so foul'as-to beunmentionable. ' .EfroManufacturingCompany,"108" NLRB 245,, 249;Nutone, Inc.,112 NLRB 1153, 1171-1173;American Tool Works Company,116 NLRB 1681;Longview Furniture Company,110 NLRB 1734, 1738 (inwhich the' Board sets forth its rationale).If still interested,seeBowlingGreenMfg. Co. v. N.L.R.B.,416 F.2d 371 (C.A. 6), andSanta Fe DrillingCompany v. N.L.RB.,416 F.2d 725(C.A..9), enfg 171 NLRB;161;' eeryCoach,166 NLRB 560.'ii "AstheBard put it, "Who steals my pursestealstrash, 'twassomething,nothing,'twas mine, 'tis his .. , but he who filches from me mygood name robs me of that which not enriches him but makes,me poorindeed." THE EMPORIUM185the store'smerchandise, and the public would be in nobetter position to determine the truth or falsity of theaccusations 12It is further observed that misstatements of fact, wherenot deliberately or maliciously false, do not remove anemployee engaged in concerted activities from the protec-tion of the Act, and I have already found that Hawkins andHollinsbelievedthat Respondent was engaging in discrimi-natory practices relating to minorities. I have some questioninmy mind whether, when a basis for the employersdischarge action is the untruthfulness of the employee'sverbal assault as it is here, we can dispose of the matter sosummarily, but the decisions point in that direction.SchnellTool & Die Corp., 144NLRB 385;Tr-'acy Towing Line, Inc.,166 NLRB °81;Bowling Green' ManufacturingCo.,32; Home Restaurant Drive-In,127 NLRB 635. Cf.BowlingGreen Mfg. Co. v. N:L.R.B.,416 F.2d 3171 (C.A. 6), reversing.169 NLRB 32. And where the decisions lead I must follow.Returning to the language -of the pamphlets itself, theGeneral Counsel correctly observes that such terms as"racist' pig" have become terms of common usage in the"contemporary civil rightsstruggle.", (Parenthetically, it isnoted that as adjudicators under the Act we do not belongin the contemporary civil rights-struggle. Congress did notput us there.) I do not know, however, that the currency, ofthis and like terms make them any the less terms of obliquyor less damaging to the prestige of a department store suchas The Emporium. I assume that their gravity depends agood deal on who is at the receiving end, and how great thepotential is for injury.Here, I think the gravity issubstantial and the potential for injury considerable. Icannot say, however, from my study of the cases, that theBoard has given persuasive weight to such factors in strikeand picketing cases.2.The concerted activities vs. the bargainingagreementWhat we have here is a group of four employees who setout on their own to rectify what they in good faithconsidered working conditions unfair to minority employ-ees.Apparently, they were self-appointed, for there is noevidence that they were elected or in any way designated byminority employees generally to represent them, they alonewalked out of the September 3 meeting, and it does notappear that they were joined in their picketing activities byother Emporium employees. We are concerned with onlytwo of them, Hollins and Hawkins, the other two not beingnamed in the complaint. It matters not whether we asindividuals approve or disapprove their conduct, for if weapproved it in toto there would still remain the issue ofwhether their activities ran counter to the bargainingagreement by which the Respondent was bound and hadthe effect of requiring, if their demands were to be met, that12Cf. C. A. Laboratories, Inc.,88 NLRB 673, in which the protection ofthe Act was denied an employee who called his employer"facist" and a"facist lover,"but in which the Board found the objectionable languagewas "not madein a bargainingconference or on a picketline, where lowerstandards of etiquette generally prevail."13Apparently the General Counsel would find the Union's action infiling a complaint with respect to the discharge of the two employeesapproval oracquiescence in theaction they took. The Union, whichproperly considered that it represented all the employees in the bargainingthe Respondent bargain on two fronts when it was requiredby law to bargain on,` only one. On the entire evidence I amconvinced that their activities did run counter to thebargainingagreementand did have that effect.Aside froth the clause'-outlawingracialand otherdiscrimination,the bargaining agreementset up a compre-hensive procedure for the a' djustrnent an d arbitration ofgrievances'.TheUnion was bound to 'follow thoseprocedures and so .was the,` Respondent. The picketingemployees were,not satisfied to follow those _proceduresbut, in the words of- the Union's president, wantedsomething "dramatic." The Union declined to submit totheir demands that grievances ,be prosecutedon a storewiderather than an individualbasis, or to endorse their resort tothe "dramatic" byway of Picketing and the distribution ofaccusatory pamphlets. There is no basis in the evidence fora finding that the Union approved, endorsed, or in anywayconnived in the action taken by the four employees. Theywere told that the Union would considerit illegalfor it toengage in-such activities, but they could do -what theypleased asindividuals. Obviously, the Union could not stopthem fromacting asindividuals, and.beyond attempting-topersuade them against the course they took,was powerlessto prevent it. It would be absurd to say that because theyand the Union had a'common ultimate objective,-these fouremployees were somehowimplementing. or strengtheningtheUnion in its position. They were acting outside theagreement and contrary to the Union's advice and urging.All the evidence indicates that the Union, their dulydesignated bargaining representative, was endeavoring inevery way available to it under the agreement to adjust anyand all cases of racial discrimination brought to itsattention, and in at least one and apparently two cases hadbrought about the desired adjustment. It is also evident thatitwas prepared to resort to arbitration to enforce itsposition that racial discrimination in conditions ofemployment existed in Respondent's store, and it washandicapped in proceeding by reason of the four employ-ees' refusal to assist or be represented by the Union in thematter.13The evidence further establishes that this was no merepresentation of a grievance but nothing short of a demandthat the Respondent bargain with the picketing employeesfor the entire group of minority employees. This is shownby Hollins' meeting with Respondent's president, Batcheld-er, in which he told the latter that he wantedto "discusswhat was happening among minority employees"; his laterinsistence that those picketing would be satisfied withnothing less than a meeting with Batchelder; and Hawkins'testimony that those picketing were seeking to "talk to thetop management to get better conditions for The Empori-um," that those picketingwere seekingto accomplish theirobjectives through "group talk and through the president ifunit including Hollins who never affiliated with it,took this formal actionbecauseitno doubtconsidered it itsduty todo so in its representativecapacity.It isnoted, however, that it did notfile the charge which initiatedthisproceeding.To readapproval and acquiescence into its formal actionwould bestrainedto saythe least andcontrary toall the evidenceestablishingtheUnion'sdisapproval of action taken by the dischargeeswhichcaused their discharge and its effort to persuade them against takingsuch action. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe could talk to him. It is further clear that theRespondent never refused to. have an informal discussionwith-`these, employees and referred them to Respondent'spersonnel director for such discussions, and, that, theyscorned such talks and insisted on negotiating directly withBatchelder.In sum, to extend the protection of the Act to the twoemployees named in the complaint would 'seriouslyundermine the right of employees' to bargain collectivelythrough representatives - of their own choosing, 'handicapand prejudice the employees' duly designated representa-tive in its efforts ,to bring about a durable improvement inworking`conditions~ among employees. belonging to''racialminorities, and-place,on the Employer an unreasonableburden of attempting to placate self-designated representa-tives of minority groups while abiding by the' terms of avalid bargaining agreement and attempting in good faith tomeet whatever demands the bargaining representative putforth under'that agreement. Therefore, aside from the issue14A matter which I have felt compelled to set up in some detail in theevent this decision is reviewed by, higher authority.15The warning notice given the two employees establishes the,basis onwhich the'discharge action occurred.'That notice gave two reasons for thedischarge which would follow if they continued in the activities complainedof:theuntruthof the statements they were making about racialdiscrimination,and theiracting outside the ample legal remedies thatexisted to correctany discrimination that occurred.The reference to legalremedies is^ably'construed as meaning that their course of action layof whether the picketing employees engaged in invectiveand incitationto boycottwhich denied them'protection intheir concerted activities,14 I would dismissthe complaintin this proceeding-15Iv.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5),of the Act.3. -The ,Respondent has not engaged in unfair laborpractices violative of Section 8(axl) of the Act, as alleged.RECOMMENDED, ORDERIt isrecommended that the complaintbe dismissed.'6outside the terms of the bargaining agreement which Respondent and theUnion werebound to follow.Cf.TannerMotor Livery,166 NLRB 551.16 In,the event no exceptions are filed asprovidedby Section 102.46 oftheRules' and Regulations-of the NationalLabor Relations Board, thefindings,conclusions, recommendations,and Recommended Order hereinshall as_provida in Section,L02.48 of the Rules"and Regulations,, beadopted bythe Board and become its findings,conclusions,and order, andall objectionsthereto shall be deemed waived for all purposes.